      Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 1 of 15



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


CASSANDRA LAFARGUE                                        CIVIL ACTION

VERSUS                                                    NUMBER: 19-11111

COMPREHENSIVE HEALTH MANAGEMENT, INC.                     SECTION: “B”(5)


                                    OPINION

      Before the Court are: (1) plaintiff Cassandra Lafargue’s

motion to remand (Rec. Doc. 42); (2) defendant Comprehensive Health

Management, Inc.’s (“CHMI”) response in opposition (Rec. Doc. 45);

(3)   defendant   CHMI’s   motion   to       dismiss 1   (Rec.    Doc.   44);   (4)

plaintiff’s response in opposition (Rec. Doc. 46); (5) defendant’s

reply memorandum in support of its motion to dismiss (Rec. Doc.

51); (6) plaintiff’s stipulation to not seek damages exceeding

$75,000 (Rec. Doc. 54); defendant’s supplemental memorandum in

response    to    plaintiff’s     stipulation        (Rec.       Doc.    56);   and

plaintiff’s supplemental memorandum in support of remand (Rec.

Doc. 57).

I.    FACTS AND PROCEDURAL HISTORY

      Plaintiff   Cassandra     Lafargue,      a   sixty-two      (62)   year   old

former employee of defendant CHMI, is domiciled in Jefferson Parish

in the state of Louisiana. Rec. Doc. 1-1 at 1. Defendant CHMI is


1
  Pursuant to this Court’s Order (Rec. Doc. 47) both pending motions (Rec. Docs.
42 & 44) shall be construed as applicable to plaintiff’s second supplemental and
amended complaint (Rec. Doc. 48). See Rec. Doc. 47.

                                         1
       Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 2 of 15



a foreign corporation authorized to do business in Louisiana,

incorporated in Florida, with its principal place of business in

Tampa, Florida. Rec. Doc. 1 at 6.

       On   April      20,   2018,   plaintiff      was,    terminated    from   her

employment with CHMI. Rec. Doc. 48 at ¶ IV. Plaintiff alleges that

prior to her termination, she was “subjected to a pattern of age

discrimination         and   harassment     from    her    immediate    supervisor,

Demetria     Smith.”      Id.   Plaintiff    states that       “everyone who     was

working in the Metairie Office were . . . in their twenties,

thirties, or forties.” Id.

       On   April      11,   2019, plaintiff       Cassandra   Lafargue filed      a

petition for damages against WellCare Healthcare Plans, Inc., in

the 24th Judicial District Court for the Parish of Jefferson. Rec.

Doc.    1   at    2.    Plaintiff’s   state     court      petition    alleges   age

discrimination, harassment, and retaliatory termination under the

Louisiana        Employment     Discrimination       Law    (“LEDL”),     Louisiana

Revised Statute 23:301 et seq., and intentional infliction of

emotional distress. Rec. Doc. 1-1 at 2.

       On May 10, 2019, plaintiff attempted service on “WellCare

Healthcare Plans, Inc.” through defendant CHMI’s registered agent;

however, service was unsuccessful because “Wellcare Healthcare

Plans, Inc.” is not an existing legal entity. Id. (emphasis added).

The intended defendant to be served was Defendant WellCare Health




                                            2
     Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 3 of 15



Plans, Inc.” 2 Rec. Doc. 1 at ¶ 2. However, WellCare Health Plans,

Inc., was still the incorrect defendant to be served, as plaintiff

was an employee of CHMI. CHMI nonetheless filed for removal in “an

abundance of caution” on June 10, 2019, within the 30-day window

for removal, despite the improper service. Id.

     On July 30, 2019, defendant filed a motion to dismiss for

failure to state a claim. Rec. Doc. 13. On August 20, 2018,

plaintiff filed a motion for leave to file their first supplemental

and amending complaint, which was subsequently granted, and the

supplemental complaint was filed on September 12, 2019. Rec. Docs.

20, 37. In plaintiff’s first supplemental complaint, plaintiff

newly claimed that on November 6, 2018:

     [Plaintiff] sent a required written notice of claim of
     discrimination    to    defendant/employer    WellCare’s
     corporate office notifying the defendant/employers of
     the   Plaintiff’s   potential   discrimination   lawsuit
     pursuant to Louisiana Civil Code article (sic) 23:301 et
     seq. and providing those defendants the requisite 30 day
     notice of Discrimination Claim to be present, and
     allowing defendants 30 days to remediate and mitigate
     said claims prior to Plaintiff filing her lawsuit. 3

See Rec. Doc. 37 at ¶ V.

     On September 23, 2019, plaintiff filed a motion for leave to

file her second supplemental and amending complaint to “properly



2
  WellCare Health Plans, Inc., is a Delaware Corporation with its principal
place of business at 8725 Henderson Road, Tampa, Florida 33643. Rec. Doc. 13-2
at 1. “WellCare Health Plans, Inc. is an affiliated entity with CHMI, but it
does not have any employees. Id.
3
  Plaintiff includes this additional claim in her Second Supplemental and
Amended Complaint. See Rec. Doc. 48 at ¶ V.

                                       3
      Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 4 of 15



identify and (sic) the named defendant employer herein.” Rec. Doc.

40 at 1. That motion was granted on October 29, 2019. Rec. Doc.

47. Defendant’s motion to dismiss for failure to state a claim

(Rec. Doc. 13) was dismissed as moot.

      After hearing with oral argument on plaintiff’s motion to

remand, the Court denied that motion, and noted the ruling was

subject to reconsideration pending plaintiff filing a supplemental

memorandum stipulating that she would not seek more than 75,000 in

damages in state court or enforce a judgment in excess of that

amount.     Rec.     Doc.   55.    Plaintiff   filed    her   stipulation,

supplemental       memorandum,    and   supporting   affidavit,   to   which

defendant filed a timely response. Rec. Docs. 54, 56, and 57.

II.   LAW AND ANALYSIS

          a. Motion to Remand

      Motions to remand to state court are governed by 28 U.S.C. §

1447(c), which provides that “[i]f at any time before the final

judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.” Cohen v. Safeco Ins.

Co., No. 08–707, 2008 WL 1730537, at *1 (E.D. La. Apr.9, 2008).

“[A]ny civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be

removed by the defendant or defendants, to the district court of

the United States for the district and division embracing the place

where such action is pending.” 28 U.S.C. § 1441(a). The removing

                                         4
      Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 5 of 15



party bears the burden of showing that federal jurisdiction exists

and therefore that removal was proper. Allen v. R & H Oil & Gas

Co., 63 F.3d 1326, 1335 (5th Cir. 1995); see also Winters v.

Diamond Shamrock Chem. Co., 149 F.3d 387, 397 (5th Cir. 1998).

      A   case   with   diverse   parties   may    be   removed   “unless   it

‘appear[s] to a legal certainty that the claim is really for less

than the jurisdictional amount.’” ANPAC, 988 F.2d at 564 (quoting

St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289

(1938); see also Marcel v. Pool Co., 5 F.3d 81, 84 (5th Cir. 1993).

“To   determine    whether   jurisdiction     is    present   for   removal,

[courts] consider the claims in the state court petition as they

existed at the time of removal.” Manguno v. Prudential Prop. &

Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002)(emphasis added).

“Any ambiguities are construed against removal because the removal

statute should be strictly construed in favor of remand.” Id.

              i. Amount in Controversy

      Louisiana law does not permit plaintiffs to plead a specific

amount of monetary damages. 4 See LA. CODE CIV PROC. art. 893(A)(1).3.

A party will receive any relief to which he is entitled, even if

the party has not demanded it in his pleadings. LA. CODE CIV PROC.

art. 862.4. Because there is concern that a litigant could plead



4
  Louisiana Code of Civil Procedure Article 893 A.(1) states in pertinent part:
“No specific monetary amount of damages shall be included in the allegations or
prayer for relief of any original, amended, or incidental demand.” LA. CODE CIV
PROC. art. 893(A)(1) (emphasis added).

                                       5
       Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 6 of 15



less    than    the   jurisdictional         amount   required   for   federal

jurisdiction     to   avoid   removal,   yet subsequently        prove and   be

awarded damages greater than the jurisdictional amount in state

court, this Court must look to the “jurisdictional facts that

support removal ... at the time of removal.” See Gebbia v. Wal–

Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000)(emphasis

added).

       In Louisiana, defendants removing on diversity grounds must

prove by a preponderance of the evidence that the amount in

controversy exceeds $75,000. Id.; 28 U.S.C. § 1332, 1441; LA. CODE

CIV PROC. Art. 893. A defendant may satisfy this burden in one of

two ways: (1) by demonstrating that it is “facially apparent” from

the petition that the claim likely exceeds $75,000, or (2) by

setting forth the facts in the controversy, preferably in the

removal petition, sometimes by affidavit, that support a finding

of the requisite amount. Allen, 63 F.3d at 1335. The defendant

must do more than point to a state law that might allow plaintiff

to recover more than the jurisdictional minimum; the defendant

must submit evidence that establishes that the actual amount in

controversy exceeds $75,000. See De Aguilar v. Boeing Co., 47 F.3d

1404, 1412 (5th Cir. 1995).

       If it is not “facially apparent” from the complaint that the

claim(s) exceed $75,000, the Court “may rely on ‘summary-judgment-

type’ evidence to ascertain the amount in controversy at the time

                                         6
      Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 7 of 15



of removal. Allen, 63 F.3d at 1336. However, “the jurisdictional

facts must be judged as of the time the complaint is filed;

subsequent events cannot serve to deprive the court of jurisdiction

once it has attached.” St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253–54 (5th Cir. 1998)(footnotes omitted).

      If the amount in controversy is ambiguous at the time of

removal, the Court may consider a post-removal stipulation or

affidavit to determine the amount in controversy at the date of

removal. See Gebbia, 233 F.3d at 883; see generally ANPAC 988 F.2d

559 (holding that when an affidavit “clarif[ies] a petition that

previously left the jurisdictional question ambiguous,” the court

may   consider   the   affidavit   in       determining   whether   remand   is

proper). However, when the amount in controversy is clear from the

face of the petition, post-removal stipulations and affidavits

purporting to reduce the amount of damages a plaintiff seeks cannot

deprive a court of diversity jurisdiction. Id. In ANPAC, the Fifth

Circuit identified circumstances in which the removing party fails

to satisfy its burden of showing that removal is appropriate:

      (1) the complaint did not specify an amount of damages,
      and it was not otherwise facially apparent that the
      damages sought or incurred were likely above [the
      jurisdictional amount]; (2) the defendants offered only
      a conclusory statement in their notice of removal that
      was not based on direct knowledge about the plaintiffs'
      claims; and (3) the plaintiffs timely contested removal
      with a sworn, unrebutted affidavit indicating that the
      requisite amount in controversy was not present.

ANPAC, 988 F.2d at 566; See also Marcel, 5 F.3d at 84.

                                        7
    Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 8 of 15



     Here, it is not facially apparent from the petition that the

amount in controversy is in excess of $75,000. Defendant’s summary

judgment-type    evidence   does   not       sufficiently    resolve   material

factual    disputes   and   confusion        relative   to   claim   valuation.

Plaintiff cites us to pre-litigation discussions in that regards

along with a Gebbia appropriate post-removal stipulation in an

effort to clarify valuation issues. With an ambiguous record and

strict interpretation of remand issues, doubts to whatever degree

about the amount in controversy must be resolved in favor of

remand. De Aguilar v. Boeing Co., 47 F.3d at 1412.




          b. Motion to Dismiss

     Alternatively, and only if further review changes the remand

ruling, we make the following findings about the motion to dismiss.

However, the findings below are null and void and should not be

considered binding on subsequent state courts if remand withstands

further reconsideration.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows a

party to move for dismissal of a complaint for failure to state a

claim upon which relief can be granted. To survive a motion to

dismiss under Rule 12(b)(6), a plaintiff’s complaint “must contain

‘enough facts to state a claim to relief that is plausible on its

face.’” Varela v. Gonzalez, 773 F.3d 704, 707 (5th Cir. 2014)

                                         8
    Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 9 of 15



(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

other words, a plaintiff’s “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 556

U.S. at 556).

     When deciding whether a plaintiff has met his or her burden, a

court “accept[s] all well-pleaded factual allegations as true and

interpret[s]    the   complaint   in   the   light   most    favorable    to   the

plaintiff, but ‘[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements’ cannot establish

facial plausibility.” Snow Ingredients, Inc. v. SnoWizard, Inc., 833

F.3d 512, 520 (5th Cir. 2016) (quoting Iqbal, 556 U.S. at 678) (some

internal citations and quotation marks omitted). Plaintiff must

“nudge[] [his or her] claims across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570.

       a. Louisiana Employment Discrimination Law

     Article    23:303(C)    provides        a   notice     requirement    for

plaintiffs wishing to bring suit under the Louisiana Employment

Discrimination Law. Article 23:303(C) provides in pertinent part:

     A plaintiff who believes he or she has been discriminated
     against, and who intends to pursue court action shall
     [1] give the person who has allegedly discriminated

                                       9
    Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 10 of 15



     written notice of this fact [2] at least thirty days
     before initiating court action, [3] shall detail the
     alleged discrimination, and [4] both parties shall make
     a good faith effort to resolve the dispute prior to
     initiating court action.

Although the statute provides “no express penalty” for failure to

abide by the notice requirement, “courts have routinely held that

. . . failure to provide timely notice of intent to sue warrants

dismissal of an LEDL claim . . .” Stubberfield v. Offshore, No. CV

15-2339, 2016 WL 2855480, at *2 (E.D. La. May 16, 2016)(citing

Simpson-Williams v. Andignac, 2004–1539 (La. App. 4 Cir. 4/20/05);

902 So. 2d 385, 387; Shore v. Modern American Recycling Services,

Inc., 13-823, 2014 WL 68804, at *5 (E.D. La. Jan. 8, 2014)); see

also Plaisance v. Airgas-Gulf States, Inc., No. CIV.A. 07-8440,

2008 WL 1730535, at *4 (E.D. La. Apr. 10, 2008).

     The purpose of the notice requirement is “to allow the parties

an opportunity for good faith negotiation before filing suit.”

Marinkovic v. S. La. Med. Assocs., No. 12-6, 2012 WL 4359364, at

*3 (E.D. La. Sept. 21, 2012) (citing Johnson v. Hosp. Corp. of

Am., 767 F. Supp. 2d 678, 704 (W.D. La. Feb. 11, 2011)). There is

only one limited exception to the notice requirement in Article

23:303,   which   is   filing   a   charge   with   the   Equal   Employment

Opportunity Commission (“EEOC”). See Miguel v. GEICO Ins. Co.,

2016-0596, p. 4 (La. App. 4 Cir. 12/21/16); 207 So. 3d 507, 510;

see also Johnson v. Hosp. Corp. of Am., 767 F. Supp. 2d 678, 704

(W.D. La. 2011)(Holding that federal district courts in Louisiana

                                      10
       Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 11 of 15



have consistently dismissed claims for failure to abide by the

notice provision, with the exception of plaintiff’s filing EEOC

charges.) 5    Further,     the   notification    requirement    in    Article

23:303(C) is subject to a prescriptive period of one year from the

date of the notice of termination. Ringo v. Winn-Dixie Louisiana,

Inc., No. 03-2968, 2004 WL 737481, at *2 (E.D. La. Apr. 5, 2004)

(citing Eastin v. Energy Corp., 2003-1030, p. 4 (La. 2/6/04); 865

So. 2d 49, 53).

       Defendant    argues    that    the    notification   requirements      of

Article 23:303(C) have not been met by plaintiff. First, defendant

contends that the letter was never delivered and that CHMI has no

record of receiving such a letter. See Rec. Doc. 44-1 at 7-8.

Second, defendant contends that even if this court finds that the

letter was sent, that plaintiff’s “purported ‘efforts’ to comply

were     not   undertaken    in   a    good-faith    attempt    at    pre-suit

resolution.” Id. at 7.

       Accepting all well-plead factual allegations in the second

supplemental complaint as true, this Court finds that plaintiff

has sufficiently alleged that a letter was sent, albeit to a

misnamed defendant. Rec. Doc. 48 at ¶ V. Therefore, there has been

at least compliance with the base requirement of Article 23:303(C)

of the LEDL.


5
 Here, no such EEOC charge was filed by plaintiff, thus the EEOC charge
exception to the notice requirement is not applicable.

                                        11
    Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 12 of 15



        Defendant next argues that the failure of plaintiff to: (1)

correctly name the defendant; (2) designate a department or a

manager; and (3) designate the manner which the notice was sent,

are all indicative that “[plaintiff]’s purported efforts to comply

[with the notice requirements] were not undertaken in a good-faith

attempt at pre-suit resolution.” Rec. Doc. 44-1 at 7. This Court

notes that there is a lack of caselaw to determine the soundness

of these arguments. However, the plain text Article 23:303(C) only

requires a plaintiff, who believes they have suffered employment

discrimination,         to     “give     the       person     who     has   allegedly

discriminated written notice of this fact at least 30 days before

initiating     court     action.”       LA.    REV.   STAT.   §     23:303(C).     Here,

plaintiff     alleges     in   the     complaint      (Rec.   Doc.    48)   that   they

provided this notice to plaintiff and made good faith efforts to

resolve the dispute amicably before instating suit against CHMI,

even though they misnamed the defendant. Rec. Doc. 48 at ¶ V.

        Defendant cites Kern v. Ingevity Corporation, in support of

their contention that plaintiff has not acted in good faith to

amicably resolve the claims prior to court action, and that her

claims should be dismissed. Kern v. Ingevity Corp., No. 15-2694,

2017 WL 4679460, (W.D. La. Oct. 16, 2017). In Kern, the plaintiff

filed     a   complaint      with      the    EEOC    alleging      retaliation     and

discrimination based on age and disability. Id. at *1. His case

was recommended for closure when he failed to timely provide his

                                              12
    Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 13 of 15



signature on the applicable EEOC forms. Id. The court held that

plaintiff’s “lack of cooperation in the administrative process

should render his claim unexhausted.” Id. at *4. Here, plaintiff

has not filed an EEOC claim, and the failure to name the correct

defendant on the notice likely does not rise to the level of a

failure   to   provide   a   required        component   of   an   EEOC   claim.

Therefore, defendant’s citation to Kern is inapposite.

     Defendant    further    contends        that   plaintiff’s    claims   have

prescribed, as the prescriptive period begins to run from the date

of the notice of termination to the affected employee. Ringo, No.

03-2968, 2004 WL 737481, at *2. Defendant alleges that because

“[plaintiff] failed to satisfy the pre-suit notice requirement .

. . [plaintiff’s] prescriptive period expired in April 2019 (one

year from her termination) . . .” Rec. Doc. 44-1 at 7. As explained

above, plaintiff did not fail to adhere to the notice requirements

in Article 23:303(C). Plaintiff attempted to serve the defendant

with notice of her pending suit, albeit while naming the incorrect

defendant. Thus, plaintiff’s claims have yet to prescribe.

     Finally, defendant states that plaintiff’s claims should be

“narrowed” to encompass only the claim stated in the notice to

defendants. Rec. Doc. 44-1 at 9. Plaintiff’s letter reads in

pertinent part, “[Plaintiff] was terminated from her position

despite her work (sic) excellent work performance due to her age.”

Rec. Doc. 46-1 (LEDL Notice Letter). A reading of this letter seems

                                        13
      Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 14 of 15



to imply that the only claims plaintiff contemplated bringing

against defendant CHMI were claims for age discrimination. Id.

      In Pickett v. Hospital Service District for West Feliciana

Parish, the Middle District of Louisiana dismissed a plaintiff’s

retaliation and harassment claims because “Plaintiff’s EEOC charge

only contained a claim of discrimination and not harassment or

retaliation . . .” Pickett v. Hospital Service District for West

Feliciana Par., No. CV 16-219-SDD-EWD, 2017 WL 1097195, at *7 (M.D.

La.   Mar.   22,   2017).    The   court     held,    “with   the   absence   of

information that plaintiff provided notice of her retaliation and

harassment claims before filing this suit, the Court finds that

Plaintiff has failed to satisfy the requirements of La. R.S.

23:303(C).     Plaintiff’s      Louisiana     State     law   harassment      and

retaliation claims are procedurally time barred and dismissed

without    prejudice.”    Id.   Here,   plaintiff      only   listed   her    age

discrimination claim in the letter sent to CHMI, and therefore has

only made a good faith effort to resolve her age discrimination

claim before filing the instant suit. See Rec. Doc. 46-1 (LEDL

Notice Letter). Accordingly, plaintiff’s claim should be narrowed

to discriminatory termination based on age. 6

6
  Plaintiff cites Gupta v. East Texas State University, 654 F.2d 411 (5th Cir.
1981) in an attempt to support her contention that plaintiff’s claims should not
be limited to what was listed in her notification letter to defendant CHMI. Rec.
Doc. 46 at 5-6. However, this case is not relevant, as the facts in Gupta
materially differ from the facts in the pending case. In Gupta, the Fifth
Circuit held, “it is unnecessary for a plaintiff to exhaust administrative
remedies prior to urging a retaliation claim growing out of an earlier charge;
the district court has ancillary jurisdiction to hear such a claim when it grows

                                        14
       Case 2:19-cv-11111-ILRL-MBN Document 62 Filed 07/08/20 Page 15 of 15



III. Conclusion

       IT IS ORDERED that plaintiff’s motion to remand (Rec. Doc.

42),    as   reconsidered    here, is GRANTED;         and alternatively,     as

provided above,

       IT IS FURTHER ORDERED that defendant’s motion to dismiss (Rec.

Doc. 44) is GRANTED IN PART with respect to narrowing plaintiff’s

claims to discriminatory termination based on age, and DENIED IN

PART     with   respect     to   dismissal       of   plaintiff’s   state   law

discrimination        claims       under        the   Louisiana     Employment

Discrimination Law (“LEDL”).

       New Orleans, Louisiana this 6th day of July, 2020



                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




out of an administrative charge that is properly before the court.” Gupta v. E.
Texas State Univ., 654 F.2d 411, 414 (5th Cir. 1981). Gupta notes that “[i]t is
the nature of retaliation claims that they arise after the filing of the EEOC
charge.” Gupta, 654 F.2d at 414. Here, plaintiff’s retaliation claim does not
stem from a properly filed charge of discrimination to the EEOC. See Rec. Doc.
48.
      Plaintiff’s claims in this case all arise at the same time, out of one
event, her termination. See Rec. Doc. 48. The claims of retaliation did not
arise because plaintiff had filed a discrimination charge. Therefore, those
claims should have been included in her LEDL notice letter to CHMI in a good
faith attempt to amicably resolve the claims prior to court action as required
by Article 23:303(C). See Simmons-Myers v. Caesars Entm’t Corp., 515 F. App’x
269, 273 (5th Cir. 2013)(citing Gupta, 654 F.2d at 414) (“[T]his court has not
applied the Gupta exception to claims in which both retaliation and
discrimination are alleged.”).

                                           15
